Citation Nr: 1824886	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  09-41 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington
 
 
THE ISSUES
 
1. Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange. 
 
2. Entitlement to service connection for high blood pressure, to include as secondary to diabetes mellitus.  
 
3. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus. 
 
4. Entitlement to service connection for androgen insufficiency, to include as secondary to diabetes mellitus.  
 
5. Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.
 
(The claim of entitlement to service connection for ischemic heart disease (also claimed as coronary artery disease), to include due to Agent Orange exposure will be decided in a separate decision.  
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from February 1962 to February 1965. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).
 
The Veteran testified at a videoconference hearing in October 2010 before a Veterans Law Judge no longer employed by the Board.  The Veteran was asked in a December 2017 letter whether he desired to testify on these issues before another Veterans Law Judge.  The Veteran indicated that he did not desire another Board hearing in December 2017. 
 
The Board remanded the claims for additional development in March 2011 and May 2013.  
 

FINDINGS OF FACT
 
1. The Veteran may not be presumed to have been exposed to Agent Orange and other herbicide agents while on active duty, and there is no competent evidence showing that he was so exposed.
 
2. Diabetes mellitus did not have its clinical onset in service, it was not compensably disabling within the first post service year; and it is not otherwise related to active duty or any service-connected disability.
 
3. High blood pressure was not demonstrated inservice, it was not compensably disabling within one year following separation from active duty; and is not otherwise related to active duty or any service-connected disability.
 
4. Erectile dysfunction did not have its clinical onset in service, and is not otherwise related to active duty or any service-connected disability.
 
5. Androgen insufficiency did not have its clinical onset in service, and is not otherwise related to active duty or any service-connected disability. 
 
6. Peripheral neuropathy of the extremities was not demonstrated inservice, it was not compensably disabling within one year following separation from active duty; and is not otherwise related to active duty or any service-connected disability. 

 
CONCLUSIONS OF LAW
 
1. Diabetes was not incurred in or aggravated by active military service, and it may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
 
2. High blood pressure was not incurred in or aggravated by active military service, it is not caused or aggravated by a service connected disorder, and it may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.
 
3. Erectile dysfunction was not incurred or aggravated inservice, and it is not caused or aggravated by a service connected disorder.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.  
 
4. Androgen insufficiency was not incurred or aggravated inservice, and it is not caused or aggravated by a service connected disorder.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.  
 
5. Peripheral neuropathy of the extremities was not incurred in or aggravated by active military service, it is not caused or aggravated by a service connected disorder, and it may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Duties to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.
 
II. Legal Criteria
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for diabetes, hypertension, and an organic disorder of the nervous system may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§  3.307, 3.309(a).
 
Service connection for specific diseases, including diabetes mellitus type 2, peripheral neuropathy may be presumed if a veteran served on the land mass or on the inland waters of the Republic of Vietnam during the Vietnam War. 38 U.S.C. § 1116.  Veterans who served on active duty on the land mass of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).
 
Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.
 
This presumption does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313 (a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "Service in the Republic of Vietnam" for purposes of 38 U.S.C. § 1116 (2012).  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the "blue water" Navy from presumptive herbicide exposure).
 
In February 2016, in response to a decision by the United States Court of Appeals in Gray v. McDonald, 27 Vet. App. 313 (2015), VA released updated guidance about which bodies of water in Vietnam constitute inland waterways and thus which service members are to be presumed to have been exposed to herbicides as a result of service in Vietnam.  VA further updated its Adjudication Manual, M21-1MR.  The applicable provisions of the M21-1 Manual, specifically those provisions defining inland waterways and offshore waters and designating some of the specific locations determined to be within those categories, were modified.  The manual reaffirmed that the presumption of exposure to Agent Orange requires evidence establishing duty or visitation within the Republic of Vietnam, and that service on offshore waters does not establish a presumption of exposure to Agent Orange.  The current manual specifically provides that:
 
Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.a.  Inland waterway service is also referred to as "brown-water" Navy service.  Id. 

By contrast, "off shore waters" are defined as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.  Service in offshore waters is also referred to as "blue-water" Navy service.
 
While the M21-1 Manual is not binding on the Board, it is instructive on the definition of inland waterways and offshore waters for the purposes of entitlement to presumptive service connection.  See 38 C.F.R. § 19.5; VBA Manual M21-1, IV.ii.1.H.2.
 
In this case, the Veteran was diagnosed with type II diabetes mellitus, high blood pressure, and peripheral neuropathies decades after service, hence, the one year presumption does not apply.  
 
When a veteran is not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).
 
A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 
 
III. Facts
 
Type II Diabetes Mellitus 
 
The Veteran contends that he has type II diabetes mellitus as a result of herbicide exposure while stationed aboard the USS Constellation (CVA-64), at Naval Air Station Alameda, and while visiting Treasure Island and Subic Bay Naval Bases during the Vietnam War.
 
The Veteran testified at his October 2010 hearing that dioxins were a component of the drinking water on the USS Constellation, that he refueled aircraft that were contaminated with Agent Orange mist while flying over Vietnam, that he may have mixed Agent Orange or napalm while aboard the carrier, and that he bathed and ate water contaminated with Agent Orange.  As a consequence, the Veteran argues that he is entitled to presumptive service connection for type II diabetes.  See 38 C.F.R. § 3.309(e).
 
The Veteran also testified that he may have been contaminated by tactical herbicides after falling into the water while walking on the wharf at Subic Bay or Treasure Island Naval Stations, or when he was at Naval Air Station Alameda where he claims Agent Orange was stored and supplied to the fleet.  The Veteran also claims that he entered brown waters during the USS Constellation's  participation in the "Tonkin Gulf Crisis."
 
VA has promulgated list of Navy ships associated with confirmed service on the inland waterways of the Republic of Vietnam.  The crew members of these ships who served at pertinent times on these ships are presumed to have been exposed to herbicide agents.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (April 2018).  This list does not include the USS Constellation.  As such, the members of the Constellation who served on the ship at the times that the appellant served are not entitled to the presumption of inservice exposure to Agent Orange and other herbicides.  

In May 2014 and March 2015, a VA examiner opined that the Veteran's diabetes and diabetic peripheral neuropathy were at least as likely as not incurred in or caused by exposure to Agent Orange.  Significantly, that statement was based on the presumption that the Veteran was exposed to Agent Orange during military service.  The examiner noted that the Veteran expressed that he was repeatedly exposed to Agent Orange by direct contact with Agent Orange contaminated planes, and while bathing in and drinking water contaminated by Agent Orange.  The examiner acknowledged that it was not his responsibility to verify if the exposures actually occurred.  The examiner stated, however, that he believed that the exposures occurred based on the areas that the Veteran served in, and based on duties the claimant performed.  The examiner stated that type II diabetes is presumptively related to Agent Orange exposure, and confirmed that the Veteran has type II diabetes.  The examiner also confirmed the Veteran's diagnosis of peripheral neuropathy of the hands and feet, stating that peripheral neuropathy a common complication directly caused by diabetes.
 
The Veteran has submitted numerous statements regarding his alleged exposure to Agent Orange, copies of deck logs from the USS Constellation, a report entitled "Da Nang Harbor Report, The Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam," an article entitled "Tonkin Gulf Crisis, August 1964", articles entitled: "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents", "A Broader Interpretation of Gray v. McDonald and How it Impacts the Blue Water Navy Disability Claims," "Blue Water Navy Association Calls for Public Censure of the DVA", an article regarding two Marine veterans who won appeals for exposure to Agent Orange at Subic Bay Naval Base, and a letter from the Executive Director of the Blue Water Navy Vietnam Veterans Association which discusses the likelihood of "Blue Water Navy Vietnam Veteran's" exposure to toxic herbicides.  The Board notes that the letter does not specifically provide an opinion with respect to the specific facts of this Veteran's case. 
 
The Veteran submitted several statements to VA with regard to his claim of exposure to Agent Orange and toxins.  In January 2007, the Veteran explained that he served on the USS Constellation, in 1963 and 1964 in the Gulf of Tonkin.  The Veteran stated that he worked on the flight deck refueling aircraft that landed in Vietnam, and were thus contaminated by Agent Orange.  In December 2008, the Veteran also requested direct service connection for exposure to Agent Orange while on Naval Air Station Alameda from June 1962 to June 1963.  He also stated that he travelled to Naval Base Treasure Island while awaiting transfer to the USS Constellation, and that he visited Subic Bay Philippines - which he states stored Agent Orange - on July 15 to July 24, 1964, September 21 to October 8, 1964, and October 23 to October 27, 1964.  
 
The Veteran submitted Congressional correspondence in March 2009 asserting his "direct exposure based on contaminated planes that landed on carriers".  He also submitted a statement in May 2009 reaffirming his claim for exposure while onboard USS Constellation, in 1964.  In March 2011, the Veteran stated that he traveled to Naval Air Station Alameda, Naval Base Treasure Island, and Subic Bay Naval Base on various dates between June 1962 and November 1964.  He also reasserted his claim to exposure to Agent Orange while on USS Constellation, at times between June 1963 and February 1965.  Additionally, in his October 2011 appeal to the Board, the Veteran referenced his service on the USS Constellation to assert his exposure to Agent Orange.
 
The Joint Services Records Research Center found no evidence that the USS Constellation transited the inland waterways or docked in the Republic of Vietnam.  In a May 2009 Joint Services Records Research Center Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era memorandum, the Joint Services Records Research Center explained that it reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange during the Vietnam Era.  The Joint Services Records Research Center found no evidence that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The Joint Services Records Research Center could not verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The Joint Services Records Research Center  could provide no evidence in support of Veteran's claim of exposure to tactical herbicide agents while serving onboard a Navy ship during the Vietnam era.

In March and September 2012, the Veteran discussed an injury that he incurred at Naval Base Subic Bay in July 1964, causing him to injure his head and fall into water that be believes was contaminated with toxins.  The Veteran's June 2013 appellate brief also asserts his claims to exposure to both Agent Orange and dioxin while onboard the USS Constellation.  Additional Congressional correspondence submitted by the Veteran in October 2014 asserted his claim based on exposure while in the "Blue Water Navy", referring to the blue-colored waters location of the USS Constellation in the open ocean during the Vietnam War.
 
In August 2013, correspondence from VA regarding the USS Constellation, Naval Air Station Alameda, Naval Base Treasure Island, and Naval Base Subic Bay during the Vietnam Era explained that Department of Defense records do not show any use, testing, or storage of tactical herbicides at Alameda, Treasure Island, Subic Bay at any time.  Tactical herbicides were developed for use in the jungles of Vietnam, not for general use on military installations.  Additionally, the correspondence affirmed that there is no evidence of contaminated drinking water aboard the USS Constellation from Da Nang Harbor or any other Vietnam location.
 
In December 2014, for the first time since initiation of his claim, the Veteran asserted that he traveled to Da Nang Air Base in June 1963 while in route to USS Constellation.  The Veteran states that he travelled from California to Hawaii, then to Wake Island before landing at Da Nang Air Base in June 1963.  He then stated he left Da Nang Air Base and travelled to Japan to report to USS Constellation.  In a July 2016 Congressional correspondence, he contended that he had "boots on ground" in Da Nang in June 1963.  There is no evidence, such as travel orders or flight manifests that corroborate this assertion.  Indeed, the Board finds this assertion incredible considering the timing of the sudden "boots on the ground" claim.  The appellant submitted detailed and well-researched articles and statements in the seven years subsequent to his "boots on the ground" assertion.  These submissions offered various avenues of possible exposure to Agent Orange, and reflected a solid understanding of theories, concerns, and findings concerning Agent Orange exposure of Vietnam Veterans.  None of the Veteran's previous submissions offered that he physically visited Vietnam.  He instead offered that he worked on aircraft which landed in Vietnam - showing an understanding of the impact of physical presence in Vietnam to a claim for exposure to Agent Orange, that he traveled to Naval Air Station Alameda, Naval Stations Treasure Island, and Subic Bay where he claimed Agent Orange was stored, and that he was otherwise exposed to Agent Orange while stationed aboard USS Constellation.
 
April 2014 correspondence from Joint Services Records Research Center explained that command history for Naval Air Station Alameda does not document that Agent Orange, or other tactical herbicides were used, tested, disposed of or stored at Naval Air Station  Alameda in 1962 or 1963.  Also, "Information from the Department of Defense  on Herbicide Tests and Storage Outside of Vietnam" does not list Naval Air Station Alameda, Naval Base Treasure Island and Naval Base Subic Bay as locations that used, tested, disposed of or stored Agent Orange (or other tactical herbicides) between 1962 and 1964.
 
With respect to the Veteran's reliance on the Da Nang Harbor Report, this report was specifically addressed in Haas.  Although the Federal Circuit in Haas passed no judgment on the validity of studies such as the Australian study upon which the Da Nang Harbor Report relies, it did highlight VA's rulemaking with respect to this Australian study:
 
VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that United States used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy.  

Haas, 525 F.3d at 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).  Based on this analysis, VA stated that "'we do not intend to revise our long-held interpretation of 'service in Vietnam.'" 
 
Accordingly, the Da Nang Harbor Report and the studies on which it is based do not provide sufficient evidence to support the appellant's assertions of exposure to herbicide agents aboard blue water vessels.  The findings of these reports are inconclusive in nature and do not apply to the specific facts and circumstances of the Veteran's case and his service in the waters off-shore Vietnam.  Again, as noted above, the recent review of Vietnam-area harbors concluded that Da Nang Harbor is in the offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents.  For the foregoing reasons, the Board finds this finding more probative than those of the Da Nang Harbor Report.
 
Although the Veteran may be sincere in his belief as to etiology, there is no evidence corroborating his assertion that he was exposed to tactical herbicide agents such as Agent Orange, thereby warranting a presumption of service connection for his type II diabetes mellitus.  
 
As stated above, the Veteran's medical records show a current diagnosis of type II diabetes mellitus.  His service treatment records, however, do not reflect diagnosis or treatment for type II diabetes mellitus, nor is there evidence that diabetes was compensably disabling within a year of his separation from active duty.  Rather, the Veteran's treatment records show that he was diagnosed in August 2006, dating the diagnosis over four decades after his military service.  The evidence therefore preponderates against entitlement to service connection for type II diabetes mellitus.  The most probative evidence of record indicates that the Veteran's type II diabetes is not related to service.  As the preponderance of the probative and competent evidence weighs against the claim, the claim must be denied.  
 
In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. § 3.102.

Hypertension 
 
The Veteran's medical records show a current diagnosis of hypertension.  His service treatment records, however, do not reflect diagnosis or treatment for high blood pressure, nor is there evidence that high blood pressure was compensably disabling within a year of his separation from active duty.  The Veteran's post-service medical records show that he has been treated for hypertension since 2003, dating the diagnosis almost four decades after his military service.  
 
There is no competent or credible evidence of high blood pressure in service and no competent evidence linking high blood pressure to service.  There is no evidence of record that suggests treatment for the condition for almost forty years after service.  Indeed, the Veteran asserts that his high blood pressure is secondary to his diabetes mellitus.  In May 2015, the VA examiner opined that the Veteran's high blood pressure was not caused by diabetes, since it was diagnosed well before diabetes was diagnosed.  Accordingly, the Board finds that the preponderance of the evidence is against the elements necessary for service connection.  As such, the Board concludes that service connection for hypertension (high blood pressure) is not warranted. 
 
As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Therefore, service connection on a direct basis is not warranted.
 
Erectile Dysfunction 
 
The Veteran's medical records show a current diagnosis of erectile dysfunction.  His service treatment records, however, do not reflect diagnosis or treatment for erectile dysfunction.  The Veteran's post-service medical records show that he has been treated for erectile dysfunction since 2001, dating the diagnosis almost four decades after his military service.  There is no competent or credible evidence of erectile dysfunction in service and no competent evidence linking erectile dysfunction to service.  There is no evidence of record that suggest treatment for the condition for almost forty years after service.  
 
Indeed, the Veteran asserts that his erectile dysfunction is secondary to his diabetes mellitus.  In May 2015, the VA examiner opined that the Veteran's erectile dysfunction was not caused by diabetes, since it was diagnosed well before diabetes was diagnosed.  Accordingly, the preponderance of the evidence is found to be against the elements necessary for service connection.  As such, the Board concludes that service connection for erectile dysfunction is not warranted.
 
As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Therefore, service connection on a direct basis is not warranted.
 
Androgen Insufficiency 
 
The Veteran's medical records show a current diagnosis of androgen insufficiency.  His service treatment records, however, do not reflect diagnosis or treatment for androgen insufficiency.  The Veteran's post-service medical records show that he has been treated for androgen insufficiency since around 2006 (the exact date is unclear), dating the diagnosis around four decades after his military service.  There is no competent or credible evidence of androgen insufficiency in service and no competent evidence linking androgen insufficiency to service.  There is no evidence of record that suggest treatment for the condition for almost forty years after service. 
 
The Veteran asserts that his androgen insufficiency is secondary to diabetes mellitus.  In May 2015, the VA examiner opined that the Veteran's androgen insufficiency was not caused by diabetes, since it was diagnosed well before diabetes was diagnosed.  The Board agrees and finds that the preponderance of the evidence is against the elements necessary for service connection.  As such, the Board concludes that service connection for androgen insufficiency is not warranted.  Therefore, service connection on a direct basis is not warranted.
 
As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Therefore, service connection on a direct basis is not warranted.
 
Peripheral Neuropathy of All Extremities 
 
The Veteran's medical records show a current diagnosis of diabetic peripheral neuropathy of both upper and lower extremities.  His service treatment records, however, do not reflect diagnosis or treatment for diabetic peripheral neuropathy, nor is there evidence that diabetic peripheral neuropathy was compensably disabling within a year of his separation from active duty.  The Veteran's post-service medical records show that he has been treated for diabetic peripheral neuropathy since 2009, dating the diagnosis over four decades after his military service.  There is no competent or credible evidence of diabetic peripheral neuropathy in service and no competent evidence linking diabetic peripheral neuropathy to service.  There is no evidence of record that suggest treatment for the condition for over forty years after service.  

The Veteran asserts that his diabetic peripheral neuropathy is secondary to diabetes mellitus.  As stated above, in May 2014 and Marc 2015, a VA examiner opined that the Veteran's diabetic peripheral neuropathy were at least as likely as not incurred in or caused by exposure to Agent Orange.  That opinion, however, was based on the faulty presumption that the Veteran was exposed to Agent Orange during military service.  As discussed above, there is no credible evidence that the Veteran was exposed to Agent Orange while in service.  Accordingly, the Board finds that the preponderance of the evidence is against the elements necessary for service connection.  As such, the Board concludes that service connection for diabetic peripheral neuropathy of both upper and lower extremities is not warranted. 
 
In reaching these determinations, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  38 C.F.R. § 3.102.

ORDER
 
Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange is denied. 
 
Entitlement to service connection for hypertension (high blood pressure), to include as secondary to diabetes mellitus is denied.  
 
Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus is denied. 
 
Entitlement to service connection for androgen insufficiency, to include as secondary to diabetes mellitus is denied.  
 
Entitlement to service connection for peripheral neuropathy of all extremities, to include as secondary to diabetes mellitus is denied. 
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


